

Exhibit 10.16


Summary Information
Employee: A. John Knapp, Jr.
Location: Corporate
Date of Grant: November 18, 2005
ESOP: 1998
Exercise Price: $2.40/Share
Expiration: November 18, 2012, 12:00 a.m.
Total # Shares subject to grant: 240,000
Vesting:
* 120,000 Shares vest on December 15, 2006 (provided that Knapp is employed on
September 30, 2006 and all of the conditions for vesting described in Exhibit A
are satisfied. In the event that only a portion of the conditions described in
Exhibit A are satisfied, a corresponding portion of the 120,000 Shares will vest
in accordance with Exhibit A.)
* 120,000 Shares vest on December 15, 2007 (provided that Knapp is employed on
September 30, 2006 and all of the conditions for vesting described in Exhibit B
are satisfied. In the event that only a portion of the conditions described in
Exhibit B are satisfied, a corresponding portion of the 120,000 Shares will vest
in accordance with Exhibit B.)
 


STOCK OPTION AGREEMENT
 
This AGREEMENT is made and effective this 18th day of November, 2005 (the “Date
of Grant”), between ICO, Inc., a Texas corporation (the “Company”), and A. John
Knapp, Jr. (“Employee”), an employee of the Company or one of its subsidiaries.
 
To carry out the purposes of ICO, Inc.’s 1998 STOCK OPTION PLAN, (the “Plan”),
by affording Employee the opportunity to purchase shares of the common stock of
the Company (“Shares”), and in consideration of the mutual agreements and other
matters set forth herein and in the Plan, the Company and Employee hereby agree
as follows:
 
1. Grant of Option. The Company hereby grants to Employee the right to purchase
all or any part of an aggregate of 240,000 Shares (such right to purchase
240,000 Shares at the purchase price set forth in paragraph 2 below being
referred to herein as this “Option”), on the terms and conditions set forth
herein and in the Plan, as such Plan may be amended or supplemented from time to
time, and which Plan is incorporated herein by reference as a part of this
Agreement, and subject to the conditional vesting described below. This Option
shall not be treated as an incentive stock option within the meaning of Section
422(b) of the Internal Revenue Code of 1986, as amended (the “Code”).
 
2. Purchase Price. The purchase price of the Shares that may be purchased by
Employee pursuant to the exercise of this Option shall be $2.40 per Share, which
has been determined to be not less than the fair market value of the Shares on
the Date of Grant of this Option. For the purpose of this Agreement, the “fair
market value” of the Shares shall be determined in accordance with the
definition of “fair market value” contained in the Plan.
 
3. Exercise of Option / Vesting Schedule. This Option shall vest and may be
exercised, in whole or part, according to the schedule described below.
 
 

--------------------------------------------------------------------------------


 
This Option may be exercised in whole or part, by written notice to the Company
at its principal executive office addressed to the attention of its General
Counsel, at any time and from time to time after the Date of Grant hereof,
provided that the Option or portion thereof has vested and may be purchased in
accordance with the following schedule:
 
Vesting Date
Number of Shares
That Vest and May Be Purchased
December 15, 2006
Up to 120,000 Shares, contingent upon achieving the objectives described in
clause (a) below and Exhibit A
December 15, 2007
Up to 120,000 Shares, contingent upon achieving the objectives described in
clause (b) below and Exhibit B



(a) Options to purchase 120,000 Shares vest based on the Company’s fiscal year
(“FY”) 2006 performance/service: 30,000 of these Options vest on December 15,
2006, provided that service as President & Chief Executive Officer has continued
through September 30, 2006. All or a portion of 90,000 of these Options will
vest on December 15, 2006 based on the Company’s performance against target in
FY 2006 on the three measurements described in Exhibit A and C, and also
conditioned upon Employee’s continued service as President & Chief Executive
Officer through September 30, 2006.


(b) Options to purchase 120,000 Shares vest based on FY 2007
performance/service: 30,000 of these Options vest on December 15, 2007, provided
that service as President & Chief Executive Officer has continued through
September 30, 2007. All or a portion of 90,000 of these Options will vest on
December 15, 2007 based on the Company’s performance against target in FY 2007
on the three measurements described in Exhibit B and C, and also conditioned
upon Employee’s continued service as President & Chief Executive Officer through
September 30, 2007.


In the event that all or a portion of the Option does not vest because the
conditions set forth herein or in Exhibits A and/or B are not satisfied, the
portion of the Option that does not vest will be automatically terminated on the
date when it would otherwise vest, and shall not be exercisable by Employee. No
portion of this Option shall not be exercisable in any event after November 18,
2012 at 12:00 a.m.


4. Withholding of Tax. To the extent that the exercise of this Option or the
disposition of Shares acquired by exercise of this Option results in
compensation income or wages to Employee for federal, state, or local tax
purposes, if requested by Company, Employee shall deliver to the Company at the
time of such exercise or disposition such amount of money or Shares as the
Company may require to meet its obligations under applicable tax laws or
regulations, and, if Employee fails to do so, the Company is authorized to
withhold from any cash or Share remuneration then or thereafter payable to
Employee any tax required to be withheld by reason of such resulting
compensation income. Upon an exercise of this Option, the Company is further
authorized in its discretion to satisfy any such withholding requirements out of
any cash or Shares distributable to Employee upon such exercise.
 
 
Page 2 of 3

--------------------------------------------------------------------------------


 
5. Binding Effect. This Agreement shall be binding upon and inure to the benefit
of any successors to the Company and all persons lawfully claiming under
Employee. In the event of conflict between any of the provisions in this
Agreement and provisions in the Plan, the provisions of the Plan will govern.
 
6. Governing Law and Dispute Resolution. This Agreement and the Option granted
hereunder, shall be governed by, and construed in accordance with the laws of
the State of Texas, without regard to its principles of conflicts of law. Any
and all controversies, claims and differences arising out of or relating to the
Option granted under this Agreement which cannot be settled by good faith
negotiation between the parties will be finally settled by binding arbitration
brought within three (3) months of the termination of the Option, with the date
of termination to be governed by the provisions of the Plan and this Agreement.
The binding arbitration will be conducted in accordance with the then existing
rules of the American Arbitration Association (“AAA”), by one arbitrator. In the
event of any conflict between such rules and this paragraph, the provisions of
this paragraph shall govern. Upon the written demand of either party, the
parties shall appoint a single arbitrator acceptable to both parties.
Arbitration proceedings shall be held in Houston, Texas. The decision of the
arbitrator shall be final and binding upon the parties hereto, not subject to
appeal, and shall deal with the questions of interest, cost of the arbitration,
and all matters relevant thereto. Judgment upon the award or decision rendered
by the arbitrator may be entered in any court having jurisdiction thereof, or
application may be made to such court for a judicial recognition of the award or
any order of enforcement thereof as the case may be.
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its officer thereunto and duly authorized, and Employee has executed this
Agreement, to be effective as of the Date of Grant set forth above.
 
 
 
                            ICO, INC.


By:
/s/ Jon C. Biro
 
Jon C. Biro
 
Chief Financial Officer


 
                            EMPLOYEE
 
/s/ A. John Knapp, Jr.
A. John Knapp, Jr.
   



 
Page 3 of 3

--------------------------------------------------------------------------------



Exhibit A to Stock Option Agreement
 
Matrix for Vesting of FY 2006 Options
 


Measurement
Weighting
FY '06 Minimum
FY '06 Target
CEO pay-out at target
ICO, Inc. consolidated Operating Income
     
Vesting of 30,000 options
ICO, Inc. consolidated Investment turnover
     
Vesting of 30,000 options
ICO, Inc. consolidated ROE
     
Vesting of 30,000 options
Vesting over time
     
Vesting of 30,000 options
Total
     
Vesting of 120,000 options




See Exhibit C for explanation of measurement definitions, vesting calculation
information, and additional provisions regarding vesting.




--------------------------------------------------------------------------------





Exhibit B to Stock Option Agreement
 
Matrix for Vesting of FY 2007 Options


 
Measurement
Weighting
FY '07 Minimum
FY '07 Target
CEO pay-out at target
ICO, Inc. consolidated Operating Income
     
Vesting of 30,000 options
ICO, Inc. consolidated Investment turnover
     
Vesting of 30,000 options
ICO, Inc. consolidated ROE
     
Vesting of 30,000 options
Vesting over time
     
Vesting of 30,000 options
Total
     
Vesting of 120,000 options

 

 
See Exhibit C for explanation of measurement definitions, vesting calculation
information, and additional provisions regarding vesting.


 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 

Exhibit C to Stock Option Agreement


Explanation of Measurement Definitions and Summary of Terms of Proposed Option
Grants




Measurement definitions



·  
“Operating Income”: Earnings before interest and taxes, excluding non-recurring
charges. Note that Operating Income shall include expenses for bonuses payable
to the CEO, Group Presidents and CFO pursuant to the incentive plans applicable
to them. Non-recurring charges that are excluded from the calculation of
Operating Income shall consist of impairment, restructuring and other charges
included in ICO's audited financial statements. Additionally, Operating Income
shall exclude, on a pro-forma basis, the effect of discontinued operations
(including plants that are shut down).




·  
“Investment turnover”: Trailing twelve months revenue divided by the “Average
Invested Capital Base” for the previous thirteen month-end periods. “Average
Invested Capital Base” is defined as the average total assets minus current
liabilities, excluding funded debt (i.e. interest bearing debt.), calculated
using the previous thirteen month-end periods.




·  
“ROE”: Net income from continuing operations, minus preferred dividends (whether
paid or accrued towards Convertible Preferred Stock liquidation preference),
divided by Stockholders' equity, less the liquidation preference of Convertible
Preferred Stock. For purposes of this calculation, Stockholders' equity and
liquidation preference balances shall be averaged using the previous four (4)
quarter-end balances, plus the prior year-end balance (e.g. for FY 2006
calculation the FY 2005 previous year end-balance plus the four quarter-end
balances of fiscal year 2006).





Additional Terms of Option Grants



·  
Actual results between the "minimum" and "target" are interpolated assuming zero
Options vest if the actual results equal the results described in the "minimum"
column, and 100% of the Options in a given measurement row vest if the results
equal or exceed the “target” column (therefore the midpoint between the
"minimum" and the "target" results in any given measurement row result in 50% of
the Options at target being vested).




·  
Upon the circumstances described in Section 6.1 of the 1998 Employee Stock
Option Plan (sale or merger of the Company), unvested Options shall vest in
accordance with Section 6.1, with the following exception: the Options
referenced in the row in both Exhibits A and B entitled "Vesting over time"
above shall only vest in proportion to service as CEO & President as of the date
of the sale or merger (e.g. if a sale or merger was to close on January 1, 2007,
only 3/12ths of the CEO’s 30,000 Options referenced in the row entitled “Vesting
over time” for FY 2007 would vest).









 